John A. Fogleman, Justice, concurring. I concur in both the result and the majority opinion with reference to the testimony of the expert witness Barnes. I would affirm, however, even if a motion had been made to strike his testimony after cross-examination or at the conclusion of all his testimony. I cannot, however, subscribe to the caveat that the evidentiary rule stated and applied in Arkansas State Highway Commission v. Phillips, 252 Ark. 206, 478 S.W. 2d 27, is subject to reconsideration less than three years later, during which time nothing has really changed. The discovery that the court was not unanimous certainly is not a recent or surprising one. The original ruling we approved in Phillips was made by one of the most eminent jurists ever gracing the trial bench in this state. It is supported by no less eminent authority than Professor Wigmore and for sound reasons. If there has been expert shopping by either a plaintiff or a defendant the jury has a right to know it, whether the case be in eminent domain, for personal injuries, or whatever. The question is not actually suppression of evidence. It is nonproduction. The principle followed in Phillips was applied in United States v. Certain Land in City of Fort Worth, Texas, 414 F. 2d 1026 (5 Cir., 1969), where the court commented that the expert hired by the government but not called by it to testify was a recognized and qualified land appraiser. It should be noted that in practically all those jurisdictions holding contrary to Phillips, the result is based to a great extent upon the premise that the expert witness is just as available to the adverse party as he is to the one by whom he was employed. Those cases cited in the majority opinion are: Boyles v. Houston Lighting & Power Co., 464 S.W. 2d 359 (Tex. 1971); Lutsko v. Commonwealth Department of Transp., 318 A. 2d 361 (Pa. Commonwealth, 1974); Logan v. Chatham County, 113 Ga. App. 491, 148 S.E. 2d 471 (1966); Whitcomb v. Whitcomb, 267 S.W. 2d 400 (Ky. 1954). Not cited there are State Highway Commission v. Earl, 82 S.D. 139, 143 N.W. 2d 88 (1966); Department of Public Works and Buildings v. Cuerine, 19 Ill. App. 3d 509, 311 N.E. 2d 722 (1974). The validity of that premise is certainly subject to question. It does not prevail in favor of a private litigant in the majority of jurisdictions that have passed upon the question. It is quite generally held that the state in the exercise of its sovereign power may compel a witness to testify as an expert in matters affecting the common welfare, particularly in criminal cases. 31 Am. Jur. 2d 504, Expert and Opinion Evidence § 10; 97 C.J.S. 365, Witnesses, § 16. This rule has been recognized and applied in Arkansas but not extended to private litigants. See St. Francis County v. Cummings, 55 Ark. 419, 18 S.W. 461; Flinn v. Prairie County, 60 Ark. 204, 29 S.W. 459. As a matter of fact the language used in Flinn would seem to confine the rule to cases related to the enforcement of criminal laws. We said: .... It is' the duty of every citizen to assist, within reasonable limits, in enforcing the criminal law of the state; and it is not unreasonable that he should be required, on behalf of the state, to give such information as he may possess towards the elucidation of any question arising in a criminal trial, whether that information be in the nature of expert evidence or not. He cannot be required to make any examination or preliminary preparation, nor can he be compelled to attend the trial, and listen to the testimony, that he may be better enabled to give his opinion as an expert. For any service of this kind he may demand extra compensation. But such information as he already possesses, that is pertinent to the issue, he can be made to give, whether such information is peculiar to his trade or profession, or not. There is very little probability of any great hardship being imposed on physicians by reason of this rule. I submit that State ex rel State Highway Commission v. Texaco, Inc., 502 S.W. 2d 284 (Mo. 1973), the only remaining case cited in the majority opinion, does not support the position contrary to that of Phillips. In the Missouri case, the landowner moved to strike the testimony of three expert valuation witnesses on the ground that the state withheld an appraisal by a fourth such expert more favorable to the landowner than the other three. The landowner sought to equate this action with that of the state in Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), where evidence favorable to the defendant was withheld by the state. Naturally the court held Brady inapplicable. Furthermore, there the landowner knew the value put on his land by this expert. It is also generally held that an expert cannot be compelled, if unwilling, to give opinion testimony at the request or for the benefit of a private litigant. United States v. $5,608.30, 326 F. 2d 359 (7 Cir. 1964); Cold Metal Process Co. v. United Engineering and Foundry Co., 83 F.S. 914 (W.D. Pa., 1938) affirmed 107 F. 2d 27 (3 Cir., 1939); Evans v. Otis Elevator Co., 403 Pa. 13, 168 A. 2d 573 (1961); Braverman v. Braverman, 21 N.J. Super 367, 91 A. 2d 226 (1952); People v. Thorpe, 296 N.Y. 223, 72 N.E. 2d 165 (1947); Karp v. Cooley, 349 F.S. 827 (1972), 97 CJS 366, Witnesses § 16; 31 Am. Jur. 2d 504, Expert and Opinion Evidence, § 10; Annot, Compelling Expert to Testify, 77 ALR 2d 1182 (1961). The general rule that the expert may not be compelled to testify has been applied in eminent domain cases. See, e.g., Pennsylvania Co. for Insurances on Lives and (Granting Annuities v. City of Philadelphia, 262 Pa. 439, 105 A. 630, 2 ALR 1573 (1918); Reda v. State, 62 Misc. 2d 244, 308 N.Y.S. 2d 558 (1970); L’Etoile v. Director of Public Works, 89 R.I. 394, 153 A. 2d 173, 77 ALR 2d 1174 (1959). In Pennsylvania Co. v. City of Philadelphia, supra, the leading case on the subject, the condemner in an eminent domain case subpoenaed as expert witnesses two real estate men who objected to testifying because they had previously been employed by the landowner and had reported to him. The trial court sustained the objection on the ground that the witnesses maintained a confidential relationship with the landowner. The Pennsylvania Supreme Court said: We think it unnecessary to decide whether or not the reason for sustaining the objection is a sound one, in view of the fact that the witnesses themselves objected to being required to testify as experts. The process of the courts may always be invoked to require witnesses to appear and testify to any facts within their knowledge; but no private litigant has a right to ask them to go beyond that. The state or the United States may call upon her citizens to testify as experts in matters affecting the common weal, but that is because of the duty which the citizen owes to his government, and is an exercise of its sovereign power. So, also, w;here the state or the United States in her sovereign capacity, charges the citizen with crime, she may, if need be, lend her power in that regard to the accused; for she is vitally interested, as such sovereign, that public justice shall be vindicated within her borders. Perhaps, also, under like circumstances, she may also lend her power in civil cases. But the private litigant has no more right to compel a citizen to give up the product of his brain than he has to compel the giving up of material things. In each case it is a matter of bargain, which, as ever, it takes two to make, and to make unconstrained. One of the reasons why experts are not as readily available to the adverse party as to the party by whom he was employed is well expressed in language of the N.J. Court of Errors and Appeals in Stanton v. Rushmore, 112 N.J. Law 115, 169 A. 721 (1934), where the court held that expert testimony cannot be compelled. That court said: It is quite clear, and no argument is required to demonstrate, that all knowledge which one has of the actual facts of a litigation, whether the witnesses to those facts be professional or lay, is available and such witnesses thereof amenable to subpeona and com-pellable to give evidence of such facts. On the other hand, when the experience, training, and skill acquired by years of study and practice in a given profession or calling exists, such knowledge and skill are not the property of litigants. It belongs to the professional man in his chosen occupation. Neither justice nor public policy in our view forbids that the expert shall retain such knowledge and skill free from divulgement except by his voluntary acquiescence, whether it be sought for compensation in the exercise of his skill, in the expression of his professional judgment privately, or when he is called for that purpose into a court of justice. I submit that if we are to reconsider the Phillips rule because of holdings of cases such as those cited in the majority opinion, we must also adopt the corollary which furnishes the rationale on which those cases are based, i.e., that the expert witness is as available to the adverse party as he is to the party by whom he was employed and that he can be compelí-ed to testify. I cannot envision any enthusiasm for the adoption of such a rule by the trial bar of this state. No trial attorney could approach the presentation to a jury of an opinion coerced from a reluctant or recalcitrant witness with enthusiasm. Such a witness could never be said to be one the party opposing the one by whom he was originally employed would, in the nature of things, be expected to call if his testimony was not adverse. To say the least, a trial lawyer faced with the prospect of calling his adversary’s expert would never agree that such a witness was “equally available” to him. The rule of Phillips is right and we should adhere to it without suggestion that someone at the trial level should not. I am authorized to state that Mr. Justice Holt joins in this opinion.